Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 8/25/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 138-145 and 159-163 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 138 recites “the dose of zirconium silicate or zirconium molecular sieve is adjusted in increments of 5 g based on the serum potassium level of the human patient.”  “Base” is a verb meaning “have as the foundation for.”  It’s unclear what it means to base the adjustment in the dose on the serum potassium level of the human patient.  The application does not stipulate in what way the adjustment is “based” on the serum potassium level, and what characteristic in the serum potassium level is used to determine the adjustment in the dose of zirconium silicate or zirconium molecular sieve.  The application does not specify how the adjustment is based on the serum potassium level.  Accordingly, it’s unclear what is encompassed by the dose of zirconium silicate or zirconium molecular sieve is adjusted in increments of 5 g based on the serum potassium level of the human patient.  Further regarding claims 139-143 and 160-161, these claims limit the amount of dosing or timing of dosing in claim 138, and further regarding claims 144 and 162, these claims limit claim 138 to a patient who was being treated with an effective amount of a RAAS agent.  However, the method of claim 138 is divided into two intervals of treatment, an initial two day treatment followed by treatment occurring over a period of at least six months.   Claims 139-143 and 160-161 do not specify which interval the amount of dosage or timing of dosage applies to, or if it prior to the first interval or second interval that the patient was being treated with an effective amount of a RAAS agent.  As the dependent claims do not specify which of the two intervals of claim 138 the limitations apply to, the artisan would not know how the claims limit claim 138. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 138-145 and 159-163 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120213847 to Keyser. Keyser teaches a method of treating hyperkalemia in a human patient in need thereof, the method comprising: administering to the human patient zirconium silicate or a zirconium germinate molecule sieve (abstract; paragraphs 1 and 18) wherein a typical daily dose for treatment of chronic hyperkalemia in a human patient will range from approximately 0.020 to 5 g per day (paragraph 25).  A daily dose of 1 mg to 30 g per day is also taught (paragraph 24).  Hyperkalemia develops from the excessive production of serum potassium (paragraph 6).  The patient is suffering from chronic kidney disease (paragraphs 4, 6, 16, 65, and 94). Keyser teaches administration of angiotensin-converting enzyme inhibitor (angiotensin-converting enzyme inhibitors prevent the conversion of angiotensin I to angiotensin 11, which disrupts the renin-angiotensin-aldosterone system; an RAAS agent) (paragraph 65).  Keyser teaches that acute hyperkalemia is a serious life threatening condition resulting from elevated serum potassium levels (paragraph 4).
Keyser fails to teach that the patient is normokalemic after two days of treatment, and after two days of treatment, administering the zirconium silicate or zirconium molecular sieve for a period of at least six months wherein the dose of the zirconium silicate or zirconium molecular sieve is adjusted in increments of 5 g based on the serum potassium level of the human patient.
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to make the patient suffering from hyperkalemia normokalemic after two days of treatment.  The motivation for this is that Keyser teaches that acute hyperkalemia is a serious life threatening condition, and owing to hyperkalemia being a serious life threatening conditioner, the artisan would desire to return the patient to a normal potassium level as soon as possible, and would find after two days of treatment through routine experimentation.  It would have been further obvious to monitor the patient’s serum potassium level during treatment and adjust the amount of potassium binding agent as needed, and in this way, find after two days of treatment, administering the zirconium silicate or zirconium molecular sieve for a period of at least six months wherein the dose of the zirconium silicate or zirconium molecular sieve is adjusted in increments of 5 g based on the serum potassium level of the human patient.   Keyser provides sufficient guidance to this end, as its range of 0.020 to 5 g per day (paragraph 25) overlaps with the instant range.   '"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.' In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955)" MPEP § 2144.05, II.   Keyser further teaches a daily dose of 1 mg to 30 g per day (paragraph 24), which overlaps with the instant range of between 15 and 40 g.   It would have been obvious to optimize the daily dose of the potassium binding agent to treat hyperkalemia. In this way, one would find a daily dose of between 15 g and 40 g through routine experimentation.  Keyser gives sufficient guidance to this end, as it teaches that the appropriate daily dosage of zirconium silicate or zirconium germinate is 1 mg to 30 g, which overlaps with the instant range. "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)."
Applicant's arguments have been fully considered but are not found persuasive. Regarding applicant’s argument that due to multiple physiological and pathophysiological factors that determine serum potassium levels and the dynamics of intestinal excretion and reabsorption, how a patient's body response to removal of potassium from their gastrointestinal tract is unpredictable, the examiner maintains that doctors and practitioners in the art prescribe treatments to patients regularly to treat hyperkalemia with predictable results, it is routine in the art to do so, and routine and desirable to find new methods of treating hyperkalemia to improve on what's already known.  Regarding applicant’s argument that one would not experiment on a formulation that is not already FDA-cleared for treatment of hyperkalemia, the Examiner’s response is that the standard of obviousness is not what formulations are FDA-cleared for treatment of a disease, the standard of obviousness is what the art would motivate the artisan to do with a reasonable expectation of success.   Keyser provides a predictable solution, strong guidance, and a reasonable expectation of success, to treat hyperkalemia using its agents.  It teaches “novel microporous zirconium silicate compositions that are formulated to remove toxins, e.g. potassium ions, from the gastrointestinal tract at an elevated rate without causing undesirable side effects” (abstract). “These compositions are particularly useful in the therapeutic treatment of hyperkalemia” (paragraph 2).   Keyser provides an extensive overview of the state of art of hyperkalemia and current treating protocols to treat the disease, (paragraphs 4-15), and teaches regarding Keyser’s invention that the “inventors have discovered novel zirconium silicate molecular sieves to address the problem associated with existing hyperkalemia treatments, and novel methods of treatment for hyperkalemia utilizing these novel compositions” (paragraph 17).    “Zirconium silicate and zirconium germinate molecular sieves have a microporous structure composed of ZrO.sub.3 octahedral units and at least one SiO.sub.2 tetrahedral units and GeO.sub.2 tetrahedral units” that bind potassium (paragraphs 18 and 23).  Keyser provides extensive information on dosage protocols and treatment regimens to treat both acute and chronic hyperkalemia (paragraphs 24-25 and 71-75.   Regarding applicant's argument that Keyser fails to provide a finite number predictable solutions with a reasonable expectation of success, the examiner's response is that the artisan would not read Keyser as applicant has, but would understand that Keyser, based on these extensive teachings, provides strong guidance towards treatment of hyperkalemia with a finite number of predictable solutions and a reasonable expectation of success.  The goal of Keyser is to decrease the patient's serum potassium level (paragraphs 4, 6, and 10) and bring them to a normokalemic state (abstract; paragraph 2).  Acute hyperkalemia is a life-threatening condition (paragraph 4), and from this teaching, the artisan would desire to bring the patient to a normokalemic state as soon as possible, and find two days through routine experimentation.  The Examiner further notes that the active agent of Keyser is identical to applicant’s active agent, and applicant’s dosage amount of between 15 g and 40 g overlaps with, and is rendered obvious by, the dosage amount of Keyser of 1 mg to 30 g per day.  Administration of the same compound (zirconium silicate or a zirconium germinate molecule sieve), in the same dose would lead to the same results, that is, would bring the patient to a normokalemic state in the same time.  Regarding applicant's citation of Honeywell v. Mexichem, this is not applicable here because the citation is related to unexpected results. The examiner agrees that "unexpected properties may cause what may appear to be an obvious composition to be nonobvious," as stated by Honeywell v. Mexichem, but in the present case, applicant has not provided evidence for unexpected results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 138-145 and 159-163 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9492746 in view of US 20120213847 to Keyser. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a method of treating hyperkalemia in a chronic kidney disease patient in need thereof optionally being treated with an effective amount of a renin-angiotensin-aldosterone system (RAAS) agent, the method comprising: administering an effective amount of a potassium-binding agent to the patient, wherein the potassium-binding agent, wherein the potassium-binding agent is zirconium silicate, zirconium geminate, or a molecular sieve, (dependent patent claims 20-22); and wherein the potassium-binding agent is administered to the patient daily for more than 8 weeks. The patient's potassium serum level is decreased after 2 days or more (48 hours or more) of treatment (patent claim 12). The patent claims fail to teach after two days of treatment, administering an effective amount of the zirconium silicate or zirconium molecular sieve for a period of at least six months wherein the dose of the zirconium silicate or zirconium molecular sieve is adjusted in increments of 5 g based on the serum potassium level of the human patient.  However, Keyser teaches a method of treating hyperkalemia in a human patient in need thereof, the method comprising: administering to the human patient zirconium silicate or a zirconium germinate molecule sieve (abstract; paragraphs 1 and 18) wherein a typical daily dose for treatment of chronic hyperkalemia in a human patient will range from approximately 0.020 to 5 g per day (paragraph 25).    It would have been obvious to monitor the patient’s serum potassium level during treatment and adjust the amount of potassium binding agent as needed, and in this way, find after two days of treatment, administer the zirconium silicate or zirconium molecular sieve for a period of at least six months wherein the dose of the zirconium silicate or zirconium molecular sieve is adjusted in increments of 5 g based on the serum potassium level of the human patient.   Keyser provides sufficient guidance to this end, as its range of 0.020 to 5 g per day (paragraph 25) overlaps with the instant range.   '"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.' In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA   
Applicant reiterates their arguments regarding Keyser made above. The examiner has responded to applicant's arguments regarding Keyser above.


Claims 38-145 and 159-163 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9925212 in view of US 20120213847 to Keyser. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to A method of treating hyperkalemia in a chronic kidney disease patient in need thereof optionally being treated with an effective amount of a renin-angiotensin-aldosterone system (RAAS) agent, the method comprising: administering an effective amount of a potassium-binding agent to the patient, wherein the potassium-binding agent, wherein the potassium-binding agent is zirconium silicate, zirconium geminate, or a molecular sieve, (dependent patent claims 20-22); and wherein the potassium-binding agent is administered to the patient daily for more than 8 weeks. The patient's potassium serum level is decreased after 2 days or more (48 hours or more) of treatment (patent claim 12).  The patent claims fail to teach after two days of treatment, administering an effective amount of the zirconium silicate or zirconium molecular sieve for a period of at least six months wherein the dose of the zirconium silicate or zirconium molecular sieve is adjusted in increments of 5 g based on the serum potassium level of the human patient.  However, Keyser teaches a method of treating hyperkalemia in a human patient in need thereof, the method comprising: administering to the human patient zirconium silicate or a zirconium germinate molecule sieve (abstract; paragraphs 1 and 18) wherein a typical daily dose for treatment of chronic hyperkalemia in a human patient will range from approximately 0.020 to 5 g per day (paragraph 25).    It would have been obvious to monitor the patient’s serum potassium level during treatment and adjust the amount of potassium binding agent as needed, and in this way, find after two days of treatment, administer the zirconium silicate or zirconium molecular sieve for a period of at least six months wherein the dose of the zirconium silicate or zirconium molecular sieve is adjusted in increments of 5 g based on the serum potassium level of the human patient.   Keyser provides sufficient guidance to this end, as its range of 0.020 to 5 g per day (paragraph 25) overlaps with the instant range.   '"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.' In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA   
Applicant reiterates their arguments regarding Keyser made above. The examiner has responded to applicant's arguments regarding Keyser above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


September 26, 2022